PER CURIAM:
We here review an appeal from the order of the Common Pleas Court of Berks County dismissing the petition of appellant captioned “Petition For Rule To Show Cause Why Incomplete Written Court Opinion Should Not Be Stricken In Its Entirety To Be ReWritten Or Correction Made By Way Of Addendum.” We are compelled to quash this appeal since the order appealed from is clearly interlocutory.
After trial, but prior to any sentencing proceeding, the Honorable Judge Frederick Edenharter issued the following Order, from which appellant brings this appeal:
ORDER
AND NOW, April 15, 1981, upon consideration of the within ‘Petition For Rule To Show Cause Why Incomplete Written Court Opinion Should Not Be Stricken In Its Entirety To Be Re-Written Or Correction Made By Way Of Addendum’ filed by Joseph Jude Oliver, Defendant in the above-captioned matter, the said petition is dismissed. The Clerk of Courts is directed to forward a copy of this Order and Petition to the following:
District Attorney of Berks County
A. Joseph Antanavage, Esq.,
Standby Counsel for Defendant
Joseph Jude Oliver, Defendant
Appellant has filed a pro se Notice of Appeal to this court. Our study of the record reveals, however, that a final judgment of sentence has never been imposed. As a result, the order appealed from is not a final order and we, therefore, quash this appeal. See Pa.R.A.P., Rules 301, 341, 42 Pa.C.S.A.; Commonwealth v. Myers, 457 Pa. 317, 322 A.2d 131 (1974); Commonwealth v. Nugent, 291 Pa.Super. 421, 435 A.2d 1298 (1981).1

. We quash this appeal without prejudice to any of the rights of appellant to undertake appeal proceedings when judgment of sentence has been entered.